UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re: ) 20-01160
)
TANISHA E. HART, ) Chapter 13
)
) Judge HUNT
Debtor(s). )
NOTICE OF MOTION

 

The following parties have been served via electronic mail:
U.S. Trustee: USTPRegion11.ES.ECF @usdoj.gov
Glenn Stearns, Chapter 13 trustee: mcguckin_m @lisle.com

The following party(s) have been served via regular US mail:
See attached list.

PLEASE TAKE NOTICE that on September 3, 2021, at 10:15 am, I will appear before the
Honorable Judge Hunt, or any judge sitting in that judge’s place, and present the Motion to
Voluntarily Dismiss the Chapter 13 Bankruptcy, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 165 5696 and the
password is 7490911. The meeting ID can also be found on the judge’s page on the
court’s web site.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice
of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may grant the motion in advance without a
hearing.

/s/ Christine H. Clar
Christine H. Clar, A.R.D.C. #6202332
Attorney for the Debtor(s)
PROOF OF SERVICE

A copy of this Notice of Motion and attachments were deposited at the United
States Post Office, Wheeling, Illinois, 60090, with sufficient postage prepaid, by Christine
H. Clar, or served electronically by the bankruptcy court, under oath and under all
penalties of perjury.

DATE OF SERVICE: August 23, 2021 /s/ Christine H. Clar
Christine H. Clar, A.R.D.C. #6202332
Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES, LLC
Attorney for Debtor(s)

790 Chaddick Drive

Wheeling, IL 60090

847/ 520-8100

davidsiegelbk @ gmail.com
The following party(s) have been served via regular US mail:

Ms. Tanisha Hart
905 Wilcox St.
Joliet, IL 60435

Illinois Dept. of Revenue — Bankruptcy
P.O. Box 19035
Springfield, IL 62794-9035

Presence Health

American InfoSource

4515 N. Santa Fe Ave.
Oklahoma City, OK 73118

Freedom Cash Lenders
2726 Mission Rancheria Rd.
Lakeport, CA 95453

Silver Cross Hospital
1900 Silver Cross Blvd.
New Lenox, IL 60451-9508

AmeriCash Loans, LLC
P.O. Box 1728
Des Plaines, IL 60017-6001

Waukegan Loan Management, LLC
P.O. Box 1906
Des Plaines, IL 60017-6001

Ally Financial
P.O. Box 130424
Roseville, MN 55113-0004

Quantum3 Group

GPCC I/Comenity Bank
P.O. box 788

Kirkland, WA 98083-0788

Synchrony Bank

PRA Receivables Management
P.O. Box 41021

Norfolk, VA 23541

MidFirst Bank
999 NW Grand Blvd., Ste. 100
Oklahoma City, OK 73118
LVNV Funding

Resurgent Capital Services
P.O. Box 10587

Greenville, SC 29603-0587

Woodforest National Bank
P.O. Box 7889
The Woodlands, TX 77387

Friendly Family Medical Care
640 Bankview Dr., Ste. 2
Frankfort, IL 60423-1669

Premier Orthopaedic & Hand Center
19801 Governors Hwy., Ste. 160
Flossmoor, IL 60422

IRS
P.O. Box 7346
Philadelphia, PA 19101
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re: ) 20-01160
)
TANISHA E. HART, ) Chapter 13
)
) Judge HUNT
Debtor(s). )

MOTION TO VOLUNTARILY DISMISS CHAPTER 13 CASE

NOW COMES the Debtor, by and through her attorneys, DAVID M. SIEGEL &
ASSOCIATES, LLC, to present his Motion, and in support thereof states as follows:

1. Jurisdiction is proper and venue is fixed in this Court with respect to these
parties.

2. On January 15, 2020 the Debtor filed a voluntary petition for relief pursuant
to Chapter 13 under Title 11 USC, and was not previously a Chapter 7 case.

3. Debtor desires that this Chapter 13 case be dismissed, pursuant to 11 USC
Sec. 1307(b).

4. Debtor’s request is not for the purpose of fraud or abuse to creditors or the
court.

WHEREFORE, the Debtor prays that this Honorable Court enter an Order
Dismissing the Chapter 13 Case.

Respectfully Submitted,

/s/_ Christine H. Clar
Christine H. Clar, A.R.D.C. #6202332
Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES, LLC
Attorney for Debtor(s)

790 Chaddick Drive

Wheeling, IL 60090

847/ 520-8100

Davidsiegelbk @ gmail.com
